Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Dr. Simon Banks appeals the district court’s orders denying his emergency motion for a writ of mandamus, his motion for reconsideration, and his motions for injunctive and declaratory relief. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Banks v. Circuit Court of Alexandria, No. 1:16-cv-01309-LO-TCB (E.D. Va. Oct. 17, 2016; Oct. 24, 2016; filed Dec. 20, 2016, entered December 21, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materiáls before this court and argument would not aid the decisional process.
AFFIRMED